DETAILED ACTION
This Office Action is in response to the application filed 10/26/2021. The detail office action to the pending claims 1-15 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting Rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957). 
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. 
Claims 1-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15 of US PAT NO. 11159187. This is a statutory double patenting rejection since subject matter claimed in the instant application is fully disclosed in US PAT NO. 1159187 and would be covered by the patent granted on the US PAT NO. 11159187. The following table illustrates the limitations of claims 1-15 of the present application when compared against the limitations of claims 1-15 of conflicting the US PAT NO. 11159187. The similarities are underlined for purposes of clarity.

Claim#
App. #17/511519
Claim#
US PAT NO. 11159187
1
A microcomponent massive Multiple Input Multiple Output (MIMO) array comprising: a general purpose processor; an integrated power amplifier and transmitter device including a software defined radio (SDR) and a plurality of power amplifiers (PAs), the SDR and the plurality of PAs disposed together on a single integrated circuit, wherein the plurality of PAs provide precise control of the phase thereby enabling an array of PAs to form a phased array enabling beam forming to be performed, wherein the integrated power amplifier and transmitter device is in communication with the general purpose processor; and an antenna array in communication with the integrated power amplifier and transmitter devices wherein the SDR comprises a Field Programmable Gate Array (FPGA) functionality and wherein a digital pre-distortion (DPD) circuit is also included as part of the FPGA functionality 

1
A microcomponent massive Multiple Input Multiple Output (MIMO) array comprising: a general purpose processor; an integrated power amplifier and transmitter device including a software defined radio (SDR) and a plurality of power amplifiers (PAs), the SDR and the plurality of PAs disposed together on a single integrated circuit, wherein the plurality of PAs provide precise control of the phase thereby enabling an array of PAs to form a phased array enabling beam forming to be performed, wherein the integrated power amplifier and transmitter device is in communication with the general purpose processor; and an antenna array in communication with the integrated power amplifier and transmitter device, wherein the SDR comprises a Field Programmable Gate Array (FPGA) functionality and wherein a digital pre-distortion (DPD) circuit is also included as part of the FPGA functionality.
2
The microcomponent massive MIMO array of claim 1. further comprising a baseband processor in communication with the general purpose processor and the integrated power amplifier and transmitter device. 
2
The microcomponent massive MIMO array of claim 1, further comprising a baseband processor in communication with the general purpose processor and the integrated power amplifier and transmitter device. 

3
The microcomponent massive MIMO array of claim 1, further comprising a DPD circuit integrated with the SDR. 
3
The microcomponent massive MIMO array of claim 1, further comprising a DPD circuit integrated with the SDR.

4
The microcomponent massive MIMO array of claim 1, wherein an accelerator is used in place of the FPGA. 

4
The microcomponent massive MIMO array of claim 1, wherein an accelerator is used in place of the FPGA.

5
The microcomponent massive MIMO array of claim 1, further comprising a filter integrated with each polar PA. 
5
The microcomponent massive MIMO array of claim 1, further comprising a filter integrated with each polar PA.

6
The microcomponent massive MIMO array of claim 1, further comprising a duplexer for performing Frequency Division Duplexing (FDD) disposed between an output of the integrated power amplifier and transmitter device and an input to the antenna array.
6
The microcomponent massive MIMO array of claim 1, further comprising a duplexer for performing Frequency Division Duplexing (FDD) disposed between an output of the integrated power amplifier and transmitter device and an input to the antenna array.

7
The microcomponent massive MIMO array of claim 1, wherein each polar PA comprises a one-quarter watt (W) PA. 
7
The microcomponent massive MIMO array of claim 1, wherein each polar PA comprises a one-quarter watt (W) PA.

8
The microcomponent massive MIMO array of claim 1, wherein the PA further includes a low noise amplifier (LNA).
8
The microcomponent massive MIMO array of claim 1, wherein the PA further includes a low noise amplifier (LNA).

9
The microcomponent massive MIMO array of claim 1, wherein the PA further includes a crest factor reduction (CFR) circuit. 
9
The microcomponent massive MIMO array of claim 1, wherein the PA further includes a crest factor reduction (CFR) circuit.

10
The microcomponent massive MIMO array of claim 1, wherein an accelerator is used in place of the SDR. 
10
The microcomponent massive MIMO array of claim 1, wherein an accelerator is used in place of the SDR. 

11
The microcomponent massive MIMO array of claim 1, wherein the array uses a radio technology selected from the group comprising 2G, 3G, 4G and 5G. 
11
The microcomponent massive MIMO array of claim 1, wherein the array uses a radio technology selected from the group comprising 2G, 3G, 4G and 5G.

12
The microcomponent massive MIMO array of claim 1, wherein the array is situated in a base station.
12
The microcomponent massive MIMO array of claim 1, wherein the array is situated in a base station.

13
The microcomponent massive MIMO array of claim 1, wherein the array is an omnidirectional antenna array and is situated in a mobile device. 

13
The microcomponent massive MIMO array of claim 1, wherein the array is an omnidirectional antenna array and is situated in a mobile device.
14
The microcomponent massive MIMO array of claim 1, wherein the plurality of power amplifiers comprise a plurality of polar power amplifiers.
14
The microcomponent massive MIMO array of claim 1, wherein the plurality of power amplifiers comprise a plurality of polar power amplifiers.

15
A microcomponent massive Multiple Input Multiple Output (MIMO) array comprising: a general purpose processor; an integrated power amplifier and transmitter device including a software defined radio (SDR) and a plurality of power amplifiers (PAs), wherein the plurality of PAs provide precise control of the phase thereby enabling an array of PAs to form a phased array enabling beamforming to be performed, wherein the integrated power amplifier and transmitter device is in communication with the general purpose processor; and 17Attorney Docket No.: PWI-18001US02 Date of Deposit: October 26. 2021 an antenna array in communication with the integrated power amplifier and transmitter device, wherein the SDR comprises a Field Programmable Gate Array (FPGA) functionality and wherein a digital pre-distortion (DPD) circuit is also included as part of the FPGA functionality.
15
A microcomponent massive Multiple Input Multiple Output (MIMO) array comprising: a general purpose processor; an integrated power amplifier and transmitter device including a software defined radio (SDR) and a plurality of power amplifiers (PAs), wherein the plurality of PAs provide precise control of the phase thereby enabling an array of PAs to form a phased 
array enabling beamforming to be performed, wherein the integrated power amplifier and transmitter device is in communication with the general purpose processor; and an antenna array in communication with the integrated power amplifier and transmitter device, wherein the SDR comprises a Field Programmable Gate Array (FPGA) functionality and wherein a digital pre-distortion (DPD) circuit is also included as part of the FPGA functionality.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478. The examiner can normally be reached Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632